Order entered February 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00151-CV

INLAND WESTERN DALLAS LINCOLN PARK LIMITED PARTNERSHIP AND RPAI
             SOUTHWEST MANAGEMENT, LLC, Appellants

                                                V.

      HAI NGUYEN AND MAI NGUYEN, INDIVIDUALS, D/B/A ROMIE’S NAIL
                         BOUTIQUE, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08114

                                           ORDER


       Before the Court is appellees’ January 9, 2019 motion for rehearing en banc. The Court

requests appellants to file a response, if any, by March 18, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE